                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JOSHUA MARTIN,                                                Case No.: 20-CA-000452

        Plaintiff,
vs.

GENESIS ELDERCARE
REHABILITATION SERVICES, LLC

      Defendant,
___________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JOSHUA MARTIN, hereinafter referred to as “PLAINTIFF” by and through his

undersigned counsel and sues the Defendant, GENESIS ELDERCARE REHABILITATION

SERVICES, LLC, hereinafter referred to as “DEFENDANT” and states as follows:

                                     JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this civil

action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this

Judicial District and because a substantial part of the events giving rise to this claim occurred in

this Judicial District.

                                                 PARTIES

        3.      Defendant is a foreign corporation licensed and authorized to conduct business in the

State of Florida and doing business within Hillsborough County.

        4.      Plaintiff resides in Brandon, Hillsborough County, Florida.

        5.      Defendant is an employer as defined by the laws under which this action is brought

and employs the required number of employees.
                            ADMINISTRATIVE PREREQUISITES

       6.      All conditions precedent to bringing this action have occurred.

       7.      Plaintiff filed a timely Charge of Discrimination with the Equal Opportunity

Employment Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”).

       8.      Plaintiff then received a Notice of Right to Sue from the EEOC.

       9.      More than 180 days have passed since the filing of the Charge of Discrimination.

                                   GENERAL ALLEGATIONS

       10.     At all times material, Defendant acted with malice and with reckless disregard for

Plaintiff’s Federal and State protected rights.

       11.     At all times material, Plaintiff was qualified to perform his job duties within the

legitimate expectations of his employer.

       12.     Plaintiff has been required to retain the undersigned counsel to represent him in this

action and is obligated to pay them a reasonable fee for their services.

       13.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       14.     Plaintiff began his employment with Defendant on or about August 2011, as a

Physical Therapy Assistant.

       15.     Throughout Plaintiff’s eight years of employment he was assigned to Defendant’s

Brandon Health & Rehabilitation facility where he worked with approximately five other Physical

Therapy Assistants.

       16.     Plaintiff was the longest tenured full time Physical Therapy Assistant at that facility.

       17.     During Plaintiff’s employment he had an unblemished personnel file.

       18.     On or about December 6, 2018, Plaintiff was injured in the line of duty and suffered a

serious health condition and qualified disability.
        19.     Plaintiff returned to work on or about August 15, 2019.

        20.     Plaintiff would have and could have returned to work sooner but Defendant refused,

following his request, to accommodate his lifting restrictions or to provide a reasonable

accommodation.

        21.     Upon Plaintiff’s return he was scheduled for a surgical procedure related to his

condition on September 9, 2019.

        22.     On the evening following the procedure Plaintiff emailed his supervisor to let her

know he would not be in the next day because of his condition.

        23.     Upon Plaintiffs return, his supervisor confronted him and asked whether Human

Resources had gotten a hold of him, which they had not.

        24.     Ever since Plaintiff’s return to work he was assigned lower level patients and groups.

        25.     Plaintiff’s coworkers also commented to him that they felt he was being targeted

since his return.

        26.     On September 20, 2019, after returning to work from lunch Plaintiff was informed by

the Regional Manager to finish his notes and clock out. Plaintiff was informed that they were

investigating a compliance issue from the day before.

        27.     A few days later, Plaintiff was interviewed over the phone and answered all questions

truthfully.

        28.     Plaintiff was not presented with any notes, documents, time punches or other writings

relating to the purported investigation.

        29.     On October 3, 2019, after two weeks of administrative leave Plaintiff was fired

without notice or prior disciplinary action.

        30.     Defendant skipped three stages of its progressive discipline policy.

        31.     Upon information and belief numerous other individuals who have engaged in similar

alleged conduct have not been terminated or even disciplined for the pretextual reason utilized as a
basis to terminate Plaintiff.

                             COUNT I
 AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008 (“ADAAA”)
                   DISABILITY DISCRIMINATION

        32.     Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

        33.     Plaintiff is an individual entitled to protection under the Americans With Disabilities

Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of the ADAAA.

        34.     Plaintiff is a qualified individual with a disability within the meaning of the ADAAA,

because Plaintiff, with a reasonable accommodation, could perform the essential functions of his job

with Defendant.

        35.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability.

        36.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages, including damages for mental anguish, loss of
                        dignity, and other intangible injuries;

                e.      Punitive damages;

                f.      Pecuniary and non-pecuniary losses;

                g.      Attorney’s fees and costs; and

                h.      For any other relief this Court deems just and equitable Plaintiff may be
                        justly entitled.
                                 COUNT II
             AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                          (“ADAAA”) RETALIATION

       37.       Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

       38.       Plaintiff suffered an adverse employment action (termination) for opposing an

employment practice for opposing Defendant’s discriminatory treatment of him, which action is

unlawful pursuant to the ADAAA, 42 U.S.C. § 12112, et seq.

       39.       The above described acts constitute retaliation, in violation of the ADAAA.

       40.       As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                 a.     Back pay and benefits;

                 b.     Interest on back pay and benefits;

                 c.     Front pay and benefits;

                 d.     Compensatory damages;

                 e.     Pecuniary and non-pecuniary losses;

                 f.     Attorney’s fees and costs; and

                 g.     For any other relief this Court deems just and equitable.

                             COUNT III
 AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008 (“ADAAA”)
                    FAILURE TO ACCOMADATE

       41.      Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

       42.       Plaintiff is an individual entitled to protection under the Americans With Disabilities

Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of the ADAAA.

       43.       Plaintiff is a qualified individual with a disability within the meaning of the ADAAA,

because Plaintiff, with a reasonable accommodation, could perform the essential functions of his job
with Defendant.

       44.       By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability. Further, Plaintiff was denied a reasonable

accommodation in violation of the Act and Defendant failed to engage in the interaction process.

       45.       As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                 a.      Back pay and benefits;

                 b.      Interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages, including damages for mental anguish, loss of
                         dignity, and other intangible injuries;

                 e.      Punitive damages;

                 f.      Pecuniary and non-pecuniary losses;

                 g.      Attorney’s fees and costs; and

                 h.      For any other relief this Court deems just and equitable.

                               COUNT IV
     FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

       46.      Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

       47.       As described above, Plaintiff has a disability, and/or the Defendant perceived him to

have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq., Florida

Statutes.

       48.       By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability and/or perceived disability.
       49.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages, including damages for mental anguish, loss of
                       dignity, and other intangible injuries;

                e.     Punitive Damages

                f.     Pecuniary and non-pecuniary losses;

                g.     Attorney’s fees and costs; and

                h.     For any other relief this Court deems just and equitable.

                                   COUNT V
                FLORIDA CIVIL RIGHTS ACT (“FCRA”) – RETALIATION

       50.      Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

       51.      As described above, Plaintiff suffered an adverse employment action (termination) for

opposing Defendant’s discriminatory treatment of him, which action is unlawful pursuant to Florida

Civil Rights Act (“FCRA”), Section 760.01, et seq., Florida Statutes.

       52.      The above-described acts of retaliation constitute a violation of Florida Statutes

Chapter 760 for which Defendant is liable.

       53.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages;
                 e.      Pecuniary and non-pecuniary losses;

                 f.      Costs and attorney’s fees;

                                COUNT VI
       FLORIDA CIVIL RIGHTS ACT (“FCRA”) – FAILURE TO ACCOMADATE

        54.     Plaintiff realleges paragraphs one (1) through thirty-one (31) as though set forth

fully herein.

        55.      As described above, Plaintiff has a disability, and/or the Defendant perceived him to

have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq., Florida

Statutes.

        56.      By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability and/or perceived disability. Further, Plaintiff

was denied a reasonable accommodation in violation of the Act and Defendant failed to engage in

the interaction process.

        57.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages, including, but not limited to, the following:

                 a.      Back pay and benefits;

                 b.      Interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages, including damages for mental anguish, loss of
                         dignity, and other intangible injuries;

                 e.      Punitive Damages

                 f.      Pecuniary and non-pecuniary losses;

                 g.      Attorney’s fees and costs; and

                 h.      For any other relief this Court deems just and equitable.

        WHEREFORE, Plaintiff respectfully request all legal and equitable relief allowed by law
including judgment against Defendant for prejudgment interest, payment of reasonable attorneys’

fees and costs incurred in the prosecution of the claim and such other relief as the Court may deem

just and proper.

       Dated: November 10, 2020

                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/Wolfgang M. Florin
                                             WOLFGANG M. FLORIN, ESQUIRE
                                             Florida Bar No.: 907804
                                             wolfgang@fgbolaw.com
                                             CHRISTOPHER D. GRAY, ESQUIRE
                                             Florida Bar No.: 902004
                                             Chris@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, FL 33558
                                             Telephone (727) 254-5255
                                             Attorneys for Plaintiff
